11/20/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 19-0288


                                      DA 19-0288
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                       ORDER

 CLIFFTON WELLS,

              Defendant and Appellant.
                                _________________

       Upon consideration of Appellant’s Unopposed Motion for Extension of Time, and
good cause shown, Appellant is hereby granted an extension of time until December 30,
2020, within which to file and serve Appellant’s reply brief.
       No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           November 20 2020